department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc tege eoeg et2 tl-n-2946-01 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel cc tege glgc from subject acting branch chief cc tege eoeg et2 request for technical assistance-tuition reduction for graduate student as a working_condition_fringe benefit this chief_counsel_advice responds to your memorandum dated date in accordance with internal_revenue_code code sec_6110 this chief_counsel_advice should not be cited as precedent issue whether a tuition reduction provided for graduate education by an educational_institution employer a university can be excluded as a working_condition_fringe benefit under the provisions of code sec_132 if the tuition reduction does not qualify for exclusion under code sec_117 conclusions tuition reduction provided by a university may not be excluded from an employee’s gross_income as a working_condition_fringe benefit facts the taxpayer in several cases is a university as described in code sec_170 the university provided tuition reduction for undergraduate and graduate level courses for graduate level courses the university obtained from employees certain information from employees that it used to determine whether the tuition reduction was excludable as a working_condition_fringe benefit tl-n-2946-01 law and analysis code sec_61 sets forth except as otherwise provided that gross_income includes compensation_for services including fringe_benefits the rules for tuition reduction arrangements are generally provided in code sec_117 sec_117 of the code allows a taxpayer to exclude from gross_income a qualified_tuition_reduction a qualified_tuition_reduction is defined as the amount of any reduction in tuition provided to an employee of an organization described in code sec_170 for education below the graduate level at such organization or another organization described in code sec_170 for the employee or any person treated as an employee under the provisions of code sec_132 code sec_132 allows an employee to exclude working_condition_fringe_benefits from gross_income code sec_132 defines working_condition_fringe_benefits as any property or services provided to an employee of the employer to the extent that if the employee paid for such property or services such payment would be allowable as a deduction under code sec_162 or sec_167 sec_132 of the code provides that code sec_132 generally does not apply to any fringe_benefits of a type the tax treatment of which is expressly provided for in any other section of this chapter code sec_132 provides that amounts paid or expenses_incurred by the employer for education or training provided to the employee which are not excludable from gross_income under code sec_127 are excluded from gross_income under code sec_132 only if such amounts or expenses are working_condition_fringe_benefits 1under the code sec_127 an employee can exclude up to dollar_figure of educational_assistance provided by an employer from a qualified_program educational_assistance for graduate education was not provided under code sec_127 after date however for courses beginning after graduate courses are included as educational_assistance under code sec_127 economic_growth_and_tax_relief_reconciliation_act_of_2001 p l 115_stat_38 sec_411 tl-n-2946-01 sec_1_132-1 provides in part if the tax treatment of a particular fringe benefit is expressly provided for in another section of chapter of the internal_revenue_code_of_1986 sec_132 and the applicable regulations except for sec_132 and the regulations thereunder do not apply to such fringe benefit for example because sec_129 provides an exclusion_from_gross_income for amounts paid_or_incurred by an employer for dependent_care_assistance for an employee the exclusions under sec_132 and this section do not apply to the provision by an employer to an employee of dependent_care_assistance similarly because sec_117 applies to tuition reductions the exclusions under sec_132 do not apply to free or discounted tuition provided to an employee by an organization operated by the employer whether the tuition is for study at or below the graduate level of course if the amounts paid_by the employer are for education relating to the employee’s trade_or_business of being an employee of the employer so that if the employee paid for the education the amount_paid could be deducted under sec_162 the costs of the education may be eligible for exclusion as a working_condition_fringe emphasis added legislative_history to code sec_132 the house report for the deficit_reduction_act_of_1984 defra which enacted code sec_132 explains the relationship between code sec_132 and other code sections a benefit is not excludable under new code sec_132 except pursuant to the rules for de_minimis benefits if another section of the internal_revenue_code provides rules for the tax treatment of the general type of benefit for example the fair_market_value of day care services provided to an employee is excludable only pursuant to the provisions of code sec_129 if in a particular situation such services do not qualify for exclusion under sec_129 eg because the nondiscrimination requirement of the section are not met no exclusion is available under the bill other than the de_minimis exclusion h_r rep part ii 98th cong 2d sess emphasis added legislative_history to code sec_132 tl-n-2946-01 the house report for the omnibus budget reconciliation act of obra ‘89 which enacted code sec_132 describes the relationship between code sec_132 and sec_127 the provision clarifies that to the extent employer-provided educational_assistance is not excludable under sec_127 because it exceeds the maximum dollar limitation or because of the limitation on graduate-level courses it may be excludable from income as a working_condition_fringe benefit d provided the requirements of that section are otherwise satisfied eg the education is job-related as defined under sec_162 educational_assistance may not be excluded under any other provision of sec_132 h_r rep 101st cong 1st sess based on treasury regulations and legislative_history authorities indicate that tuition reduction is not excludable as a working_condition_fringe benefit tuition reduction is the type of benefit provided for under code sec_117 thus code sec_132 precludes application of sec_132 to exclude tuition reduction amounts from gross_income other than as a de_minimis_fringe benefit in addition the regulations seem to clearly distinguish between tuition reduction under code sec_117 and amounts paid_by an employer for an employee’s education under code sec_127 further the legislative_history speaks of the general type of benefit that may not be excludable under sec_132 if another code section provides a tax treatment for such benefit consequently tuition reduction for graduate courses is the general type of benefit related to code sec_117 tax treatment and therefore is not excludable under code sec_132 moreover congress considered the relationship between the working_condition_fringe benefit and educational_assistance in enacting obra ‘89 and found it necessary to amend code sec_132 then code sec_132 to provide that educational_assistance that is not excludable under code sec_127 may be excludable under code sec_132 this suggests that congress believes that educational_assistance would not be otherwise excludable because congress is presumed not to enact statutes that are superfluous thus congress’ failure to include code sec_117 in this amendment provides further support that tuition reductions are not excludable under code sec_132 dicta in private_letter_ruling have been read as excluding tuition reduction benefits for graduate-level courses as a working_condition_fringe benefit however if read in context of the legislative and regulative analysis the term tuition benefits appears to refer to educational benefit exclusions under sec_127 tl-n-2946-01 in this ruling sec_1_132-1 cited as sec_1_132-5 is cited for not applying the sec_132 exclusion to free or discounted tuition whether for graduate or undergraduate studies per code sec_117 and for applying the working_condition_fringe benefit exclusion under code sec_132 to employer-paid education amounts if such amounts can be deducted under code sec_162 code sec_127 applies to employer-paid education amounts the ruling also refers to the legislative_history for code sec_132 in which employer-provided education amounts not excludable under code sec_127 can be excludable under code sec_132 as a working_condition_fringe benefit provided the requirements of sec_162 are met the analogy concludes with the hypothetical application of graduate tuition benefits as a working_condition_fringe benefit provided the requirements of that section are met since the sec_132 regulations specifically exclude application of such section to code sec_117 tuition reduction benefits the analogy appears to refer only to code sec_127 benefits further another possible rationale for treating tuition reduction benefits differently is that there is little incentive to monitor whether graduate-level courses are job related when the courses result in no additional cost to the employer this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions lynne a camillo acting branch chief cc tege eoeg et2
